DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 18-34, drawn to a radio transceiver device that estimates the angle of arrival of a radio signal based on measurements of the radio signal at a first phase center location and a second phase center location, classified in H04B17/27.
II. Claim 35, drawn to a first radio transceiver device that determines an electrical phase shift using a measurement during a first half of an OFDM symbol while the antenna array has a first phase center location and a measurement during a second half of an OFDM symbol while the antenna array has a second phase center location, classified in G01S3/48.
III. Claim 36, drawn to a first radio transceiver device that determines an electrical phase shift using a measurement during a time period equal to or greater than an OFDM symbol while the antenna array has a first phase center location and a measurement during a time period equal to or greater than an OFDM symbol while the antenna array has a second phase center location, classified in G01S3/48.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as estimating the angle of arrival of a radio signal based on measurements of the radio signal at a first phase center location and a second phase center location.  
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as estimating the angle of arrival of a radio signal based on measurements of the radio signal at a first phase center location and a second phase center location.  Subcombination III has separate utility such as determining an electrical phase shift using a measurement during a time period equal to or greater than an OFDM symbol while the antenna array has a first phase center location and a measurement during a time period equal to or greater than an OFDM symbol while the antenna array has a second phase center location. See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as determining an electrical phase shift using a measurement during a first half of an OFDM symbol while the antenna array has a first phase center location and a measurement during a second half of an OFDM symbol while the antenna array has a second phase center location.  Subcombination III has separate utility such as determining an electrical phase shift using a measurement during a time period equal to or greater than an OFDM symbol while the antenna array has a first phase center location and a measurement during a time period equal to or greater than an OFDM symbol while the antenna array has a second phase center location. See MPEP § 806.05(d). The Examiner would like to note that although both Inventions II and III both determine an electrical 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    The inventions have acquired a separate status in the art in view of their different classification;
(b)    The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries;
(d)    The prior art applicable to one invention would not likely be applicable to another invention;
(e)    The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474